JONES, Chief Judge.
This day, November 21, 1950, this cause came on to be heard on the petition of review of the Trustee herein, brief of counsel and the evidence and upon consideration thereof the court hereby confirms the findings of the Referee and the petition to review is dismissed.
It is therefore ordered that the said dividend check for $121.00 now in the hands of Joseph H. Ellison, Trustee, herein be returned to said bankrupt free from any claim of said Trustee or any creditors represented by said Trustee to all of which Trustee excepts.